        Case 1:19-cv-01549-DAD-JLT Document 43 Filed 12/04/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIDGETTE MORTON,                                      Case No.: 1:19-CV-01549 DAD JLT

12                  Plaintiffs,                             ORDER GRANTING ORAL MOTION TO FILE A
            v.                                              MOTION TO COMPEL ON LIMITED TOPICS
13
                                                            AND ORDER AFTER TELEPHONIC
14   TRINITY SERVICES GROUP, INC., et al.,                  CONFERENCE
                                                            (Doc. 36)
15                  Defendants.

16
17          At the plaintiff’s request, the Court held an informal teleconference to discuss several ongoing
18   discovery disputes. (Doc. 40) At the conference, the parties agreed that as to any documents previously
19   produced, no attorney-client or attorney work product privilege attaches. The defense agreed it will
20   determine whether there are any further documents to produce and, if so, whether a privilege precludes
21   disclosure. If the defense believes a privilege attaches, it will provide a privilege log. After receiving
22   the privilege log, the plaintiff may file a motion to compel if she feels that such a motion is warranted.
23   Thus, the Court ORDERS:
24          1.      No later than December 9, 2020, the defense SHALL produce further documents, if any
25   exist that ae not privileged. If the defense refuses to produce any document due to a privilege, it
26   SHALL provide a complete privilege log;
27          2.      If the defense provides a privilege log and the plaintiff determines the document(s)
28   should be produced, her oral request to file a motion to compel these documents is GRANTED. The

                                                        1
        Case 1:19-cv-01549-DAD-JLT Document 43 Filed 12/04/20 Page 2 of 2


1    motion SHALL comply with Local Rule 251(c), and it SHALL be filed no later than December 11,

2    2020.

3
4    IT IS SO ORDERED.

5       Dated:   December 4, 2020                       /s/ Jennifer L. Thurston
6                                                 UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
